DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed on November 10, 2021 has been entered.
In view of the amendment to the claims, the amendment of claims 19 and 20 have been acknowledged.

	Examiner has reviewed the specification and the claim invention of the present application. Examiner has completed the prior art reference search. However, the search results taken either singly or in combination does not fully disclose the pending claims. Examiner called Applicant to amend the claim 20 in order to place all claims in allowable form. Applicant agreed to incorporate the change and the Applicant authorized the amendment by Examiner's Amendment. Accordingly, the Application is in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
William Higley (Reg. No. 67503) on February 22, 2022.

Please amend claim 20 as follows:
20. (Currently amended) The non-transitory memory of claim 19, wherein the instructions, when executed, cause the device to determine the semantic label by providing the coordinates of the points of the particular cluster to a machine-learning object classifier to obtain the semantic label.
	

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner has completed the prior art reference search and discovered the closest prior art references: Forster (U.S. Patent No. 10, 824, 923 B1), Lo et al (U.S. Patent Application Publication 2017/0193706 A1) and Chen et al (U.S. Patent Application Publication 2020/0342674 A1).
Independent claims 1, 10 and 19 are directed to a method/a device/a non-transitory computer-readable medium for semantic labeling of point cloud clusters. Each claim requires obtaining/obtain a point cloud of a physical environment including a plurality of points, each of the plurality of points associated with coordinates in a three-dimensional space; spatially disambiguate portions of the plurality of points into a plurality of clusters; determining/determine a semantic label based on a volumetric arrangement of the points of a particular cluster of the plurality of clusters. More generating/generate a characterization vector of a particular point of the points of the particular cluster, wherein the characterization vector includes the coordinates of the particular point, a cluster identifier of the particular cluster, and the semantic label”.
The prior art reference Forster discloses system and method for improving localization and object tracking. Forster discloses a mobile device is used for capturing images including a floor, a table on the floor, a wall, a door and etc. (FIG. 1; Col 5, lines 54-67 to Col 6, lines 1-7). The position and orientation of objects in the environment are computed and the 3D data is stored in the form of a point cloud, a set of line coordinates, plane coordinates for representing a 3D model of the environment (Col 4, lines 13-26). Furthermore, Forster discloses the captured images are analyzed to detect landmarks associated with the objects in the image and each detected object represented by landmark clusters (FIG. 2; Col 6, lines 8-41). In additional, Forster discloses a deep-learning model is used to assign semantic labels to landmarks (Col 11, lines 33-53) and then the semantic labels are provided to the landmark database (FIG. 6; Col 14, lines 30-41)
The prior art reference Lo et al discloses methods and systems provide manipulation of a virtual world three dimensional (3D) space based on input translated from the real world. Lo et al discloses a real world object is modelled as a point cloud derived from the output of one or more sensing devices (Paragraph [0044]); clustering groups pf points are determined using bounding boxes; points added to clusters using bounding boxes where unique IDs are assigned to each cluster and added to a list (Paragraphs [0093]-[0094]).
 a depth map of the environment may be generated based on the set of images and the set of poses; a set of wall segmentation maps may be generated based on the set of images; a point cloud is generated based on the depth map and the set of wall segmentation maps; then a set of clusters are identified for the point cloud.

However, the search results fail to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in claims 1, 10 and 19. Accordingly, claims 1, 10 and 19 are allowed.

Dependent claims 2-9 depend from independent claim 1, dependent claims 11-18 depend from independent claim 10, dependent claim 20 depends from independent claim 19. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616